SENIOR MANAGEMENT AGREEMENT

BY AND BETWEEN

HURON CONSULTING GROUP INC.

AND

DIANE E. RATEKIN

1

SENIOR MANAGEMENT AGREEMENT

SENIOR MANAGEMENT AGREEMENT (the"Agreement”), effective as of February 22, 2011
(the “Effective Date”), by and between Huron Consulting Group Inc., a Delaware
corporation (“Huron”), and Diane E. Ratekin (“Executive”).

PRELIMINARY RECITALS

A. WHEREAS, Huron and its affiliates are engaged in the business of providing

diversified business consulting services (the “Business”). For purposes of this
Agreement
(except where the context contemplates otherwise), the term the “Company” shall
include
Huron, its subsidiaries and assignees and any successors in interest of the
Company and its
subsidiaries;

B. WHEREAS, the Company currently employs Executive and desires to continue to

employ Executive from and after the Effective Date, and Executive desires to
continue to be so employed by the Company, as set forth herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the

parties hereinafter set forth and other good and valuable consideration, the
receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Employment.

1.1 Title and Duties. The Company agrees to continue to employ Executive,

and Executive agrees to accept such continuing employment with the Company, as
managing director and General Counsel for the Employment Period, in accordance
with the terms and conditions of this Agreement. During the Employment Period,
Executive shall have such responsibilities, duties and authorities as are
customarily assigned to such position and shall render such services or act in
such capacity for the Company and its affiliates, as Huron’s Chief Executive
Officer (the “CEO”) shall from time to time direct. Executive shall perform the
duties and carry out the responsibilities assigned to Executive, to the best of
Executive’s ability, in a trustworthy and businesslike manner for the purpose of
advancing the business of the Company and its affiliates. Executive shall engage
in travel as reasonably required in the performance of Executive’s duties.
Executive acknowledges that Executive’s duties and responsibilities hereunder
will require Executive’s full business time and effort and agrees that, during
the Employment Period, Executive will not engage in any other business activity
or have any business pursuits or interests which materially interfere or
conflict with the performance of Executive’s duties hereunder; provided that
Executive may, with the approval of the CEO or his designee, serve on the board
of other corporations or charitable organizations and engage in charitable
activities, community affairs, and teaching.

1.2 Employment Period. The employment of Executive under this Agreement

shall continue from and after the Effective Date and shall continue through
December 31, 2011 (the "Initial Period”). Commencing on January 1, 2012 and on
each anniversary thereafter, the employment of Executive under this Agreement
shall automatically renew and extend for an additional year, unless one of the
parties shall deliver to the other sixty (60) days’ advance written notice of
the cessation of such automatic renewal. “Employment Period” shall mean the
Initial Period and any automatic extensions of Executive’s employment under this
Agreement. Notwithstanding anything to the contrary contained herein, the
Employment Period is subject to termination prior to the date of expiration
thereof pursuant to this Section 1.2 and Sections 1.3, 1.4 and 1.5.

1.3 Termination Upon Death. If Executive dies during the Employment

Period, Executive’s employment shall automatically terminate on the date of
Executive’s death.

1.4 Termination by the Company.

(a) The Company may terminate Executive’s employment hereunder upon

written notice to Executive as described in Section 10.5. Such termination shall
be effective upon the date notice of such termination is given pursuant to
Section 10.5 unless such notice shall otherwise provide.

(b) For purpose of this Agreement, “Cause” means the occurrence of any of

the following events, as determined in the reasonable good faith judgment of the
CEO:

(i) the failure of Executive to perform Executive’s material duties

(unless such failure relates to any disability, sickness or injury of Executive)
which failure continues for twenty (20) days after the Company has given written
notice to Executive specifying in reasonable detail the manner in which
Executive has failed to perform such duties and affording opportunity to cure;

(ii) commission by Executive of an act or omission (A) constituting

(x) a felony, (y) dishonesty with respect to the Company or (z) fraud, or
(B) that (x) could reasonably be expected to adversely and materially affect the
Company’s business or reputation, or (y) involves moral turpitude;

(iii) the breach, non-performance or non-observance of any of the

material terms of this Agreement (other than a breach, non-performance or
nonobservance described in clause (i) of this Section 1.4(b)), or any other
agreement to which Executive and the Company are parties, by Executive, if such
breach, non-performance or non-observance shall continue beyond a period of
twenty (20) days immediately after written notice thereof given by the Company
to Executive; or

(iv) any breach, non-performance or non-observance of any of

Sections 6.3, 6.4, or 6.5 of this Agreement; provided that if such conduct
occurs while Executive is employed hereunder, the Company shall allow Executive
an opportunity for a hearing before Huron’s Board of Directors (the “Board”)
prior to any termination of Executive for Cause.

(c) Executive shall be deemed to have a “Permanent Disability” for purposes

of this Agreement if Executive is eligible to receive benefits under the
Company’s long-term disability plan then covering Executive.

1.5 Termination by Executive. Except as otherwise provided herein,

Executive shall give sixty (60) days’ notice to the Company prior to the
effectiveness of any resignation of Executive’s employment with the Company. If
the Company gives notice to Executive that, during the Employment Period,
Executive’s primary location of employment with the Company will change to a
location that is more than seventy-five (75) miles from Executive’s primary
location of employment with the Company in Chicago, IL, if the Company does not
rescind (or otherwise cure) such requirement within the sixty (60) day period
following such notice, and if Executive resigns her employment within thirty
(30) days after the end of such sixty (60) day cure period, then Executive’s
resignation shall be deemed for “Good Reason.” The Company and Executive agree
that a relocation of more than seventy-five (75) miles from Executive’s primary
location of employment in Chicago, IL would be a material adverse change in
Executive’s employment with the Company.

2. Compensation.

2.1 Base Salary. As consideration for the services of Executive hereunder, the

Company shall pay Executive an annual base salary (the “Base Salary”), payable
in accordance with the Company’s customary payroll practices as in effect from
time to time. The CEO shall perform an annual review of Executive’s compensation
based on Executive’s performance of Executive’s duties and the Company’s other
compensation policies, provided that Executive’s Base Salary shall not be
reduced without Executive’s consent unless such reduction is part of a
comparable overall reduction for members of senior management. The term Base
Salary shall include any changes to the Base Salary from time to time.

2.2 Bonus Programs. For each calendar year, Executive shall be eligible for

an annual bonus in an amount determined by the Compensation Committee of the
Board (the
“Compensation Committee”) based on Executive’s performance of Executive’s duties
and the
Company’s other compensation policies (the “Annual Bonus”). The actual Annual
Bonus paid will be based on Company and Executive performance. Executive’s right
to any bonus payable pursuant to this Section 2.2 shall be contingent upon
Executive being employed by the Company on the date the Annual Bonus is
generally paid to executives of the Company.

3. Equity Awards. Executive shall generally be eligible to participate in
Huron’s

equity plans from time to time, with the amount of any equity awards, and the
terms and conditions under which they are granted being in the sole discretion
of the Compensation
Committee based on Executive’s performance of Executive’s duties and the
Company’s other compensation policies. Such equity awards shall be subject to
the terms of the applicable equity incentive plan of the Company and granting
agreement.

4. Benefits and Expenses.

4.1 Benefits. During the Employment Period, Executive shall be eligible to

participate in the various health and welfare benefit plans maintained by the
Company for its similarly-situated key management employees from time to time,
including but not limited to paid vacation, medical and dental insurance, and
disability and life insurance at levels as are provided from time to time to
similarly-situated executives of the Company.

4.2 Business Expenses. During the Employment Period, the Company shall

reimburse Executive for all ordinary, necessary and reasonable travel and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties hereunder, in accordance with the Company policy. Such
reimbursement shall be made upon presentation of itemized expense statements and
such other supporting documentation as the
Company may reasonably require. To the extent that any such reimbursements are
taxable to
Executive (“Taxable Reimbursements”), such reimbursements shall be paid to
Executive only if (a) the expenses are incurred and reimbursable pursuant to a
reimbursement plan that provides an objectively determinable nondiscretionary
definition of the expenses that are eligible for reimbursement and (b) the
expenses are incurred during the Employment Period. With respect to any Taxable
Reimbursements, the amount of the expenses that are eligible for reimbursement
during one calendar year may not affect the amount of reimbursements to be
provided in any subsequent calendar year, the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred, and the right to
reimbursement of the expenses shall not be subject to liquidation or exchange
for any other benefit.

5. Compensation After Termination.

5.1 Termination For Cause; Resignation Without Good Reason. If,

Executive’s employment is terminated by the Company for Cause or if Executive
resigns her employment other than for Good Reason during the Employment Period
then, except as required by law, the Company shall have no further obligations
to Executive (except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).

5.2 Termination Without Cause; Resignation For Good Reason.

(a) If, Executive’s employment is terminated by the Company without

Cause or Executive resigns for Good Reason, then, subject to the terms and
conditions of this Agreement, Executive shall be entitled to receive the
following amounts and benefits:

(i) Severance pay (“Severance Pay”) in an amount equal six (6)

months Base Salary, which Severance Pay shall be payable to Executive in a lump
sum within sixty (60) days following Executive’s termination of employment;

(ii) Pro rata vesting of any outstanding equity awards granted to

Executive prior to 2010, notwithstanding anything to the contrary that may be
delineated in any equity plan or equity award agreement; and

(iii) Continuation of medical benefits for six (6) months upon the same

terms as exist from time to time for active similarly-situated executives of the
Company, which benefits shall be considered part of, and not in addition to, any
coverage required under COBRA.

(b) The Company shall have no other obligations under this Agreement or

otherwise for periods from and after Executive’s employment termination date
(except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).

5.3 Termination Due To Death, Permanent Disability. If Executive’s

employment is terminated due to Executive’s Permanent Disability or if Executive
dies during the Employment Period, then subject to the terms and conditions of
this Agreement, (a) Executive or Executive’s estate, as the case may be, shall
be entitled to receive, in addition to any amounts Executive may be entitled to
receive under the Company’s long-term disability plan or other benefit plans,
payment of Base Salary through the date of termination, and (b) Executive and/or
Executive’s eligible dependents shall receive continuation of medical benefits
upon the same terms as exist immediately prior to the termination of employment
for similarly-situated active executives of the Company for the three (3)-month
period immediately following the termination of employment (which benefits shall
be considered part of, and not in addition to, any coverage required under
COBRA). The Company shall have no other obligations under this Section 5.3 or
otherwise with respect to Executive’s employment from and after the termination
date, and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).

5.4 This Section Intentionally Left Blank

5.5 Change of Control.

(a) The provisions of Sections 5.2 and 5.3 hereof to the contrary
notwithstanding but subject to the other terms and conditions of this Agreement,
if

(i) Executive is terminated by the Company without Cause or Executive resigns
her employment for CoC Good Reason (defined below) in either case during the
period commencing on a Change of Control (defined below) and ending on the
second anniversary of the Change of Control (such two year period being the
“Protection Period” hereunder), or (ii) Executive reasonably demonstrates that
the Company’s termination of Executive’s employment (or an event which, had it
occurred following a Change of Control, would have constituted CoC Good Reason)
prior to a Change of Control was attributable to or intended to facilitate a
Change of Control or was at the request of or instigation of a third party who
was taking steps reasonably calculated to effect a Change of Control (or
otherwise in contemplation of a Change of Control) and a Change of Control
actually occurs within twelve (12) months of such termination or resignation of
Executive (a “Qualifying Termination”), then, subject to the terms and
conditions of this Agreement, Executive shall be entitled to receive the
following payments and benefits:

(i) an amount in cash equal to the then-prevailing target amount of

Executive’s Annual Bonus (“Target Bonus”) for the year of termination or
resignation multiplied by a fraction, the numerator of which is the number of
completed days of employment by Executive (including the date of termination or
resignation) during the year of termination or resignation and the denominator
of which is 365;

(ii) an amount in cash equal to the sum of Executive’s annual Base

Salary and Target Bonus, if any, for the year of termination or resignation; and

(iii) continuation of medical benefits until the one year anniversary of the
date of such termination or resignation upon the same terms as exist for
Executive immediately prior to the termination or resignation date (which
benefits shall be considered part of, and not in addition to, any coverage
required under COBRA).

Following any termination or resignation of Executive’s employment pursuant to
this Section 5.5, the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants and any restrictive covenants set forth in any plan, award and
agreement applicable to Executive, at law or in equity). Subject to Executive’s
execution of the Release described in Section 5.6, the payments described in
clauses (i) and (ii) (“Change of Control Severance Pay”) shall be paid in a lump
sum within sixty (60) days following Executive’s termination or resignation of
employment (or, in the case of a Qualifying Termination that occurs prior to the
Change of Control, within sixty (60) days following the Change of Control). If
the Qualifying Termination occurs prior to a Change of Control, in addition to
the benefits described in clause (iii) of this Section 5.5(a), Executive shall
be paid a lump sum cash payment equal to the difference between (I) the
applicable premium paid by Executive for continuation of medical benefits under
COBRA from the date of the Qualifying Termination through the date of the Change
of Control (the “Pre-CIC Coverage
Period”) and (II) the amount of the applicable premium that would have been paid
by Executive for continuation of medical benefits during the Pre-CIC Coverage
Period had the provisions of Section 5.5(a)(iii) been given effect from the date
of the Qualifying Termination, which payment shall be made in a lump sum within
sixty (60) days following the Change of Control. If (and to the extent) that the
benefits provided pursuant to Section 5.5(a)(iii) are taxable to Executive and
are subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the amount of the expenses that are eligible for reimbursement
during one calendar year may not affect the amount of reimbursements to be
provided in any subsequent calendar year, the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred, and the right to
reimbursement of the expenses shall not be subject to liquidation or exchange
for any other benefit.

(b) Payments and benefits under Section 5.5(a) shall not be subject to
mitigation or offset, except that medical benefits may be offset by comparable
benefits obtained by Executive in connection with subsequent employment. Nothing
in this Section 5.5 is intended to result in duplication of benefits provided by
other provisions of this Agreement.

(c) Anything set forth in any equity plan, equity award or any other provision

of this Agreement between the Company and Executive to the contrary
notwithstanding, all of Executive’s outstanding equity grants that were awarded
at or prior to the time of the Change of Control shall fully vest upon the
occurrence of a Qualifying Termination.

(d) The Change of Control Severance Pay shall be in lieu of the Severance

Pay otherwise for a termination under Section 5.2 of this Agreement and any
other plan or agreement of the Company, whether adopted before or after the date
hereof, which provides severance payments or benefits. For the avoidance of
doubt, Executive shall not be entitled to payments and benefits under both this
Section 5.5 and any other provision of this Section 5 as the result of her
termination of employment.

(e) If it is determined that any amount, right or benefit paid or payable (or

otherwise provided or to be provided) to Executive by the Company or any of its
affiliates under this Agreement or any other plan, program or arrangement under
which Executive participates or is a party (collectively, the “Payments”), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, subject to the excise tax imposed by Section 4999 of the Code, as
amended from time to time (the “Excise Tax”), then the amount of the Payments
payable to Executive under this Agreement shall be reduced (a “Reduction”) to
the extent necessary so that no portion of such Payments payable to Executive is
subject to the Excise Tax.

All determinations required to be made under this Section 5.5(e) and the
assumptions to be utilized in arriving at such determination, shall be made by
an independent, nationally recognized accounting firm mutually acceptable to the
Company and Executive (the “Auditor”); provided that in the event a Reduction is
required, Executive may determine which Payments shall be reduced in order to
comply with the provisions of Section 5.5(e); provided, however that Executive
may not determine such order with respect to any payments that are subject to
Section 409A of the Code. The Auditor shall promptly provide detailed supporting
calculations to both the Company and Executive following any determination that
a Reduction is necessary. All fees and expenses of the Auditor shall be paid by
the Company. All determinations made by the Auditor shall be binding upon the
Company and Executive.

(f) For purposes of this Agreement, the term “Change of Control” shall be deemed
to have occurred upon the first to occur of the following events:

(i) any Person becomes the Beneficial Owner, directly or indirectly,

of common stock or voting securities of Huron (not including in the amounts
beneficially owned by such Person any common stock or voting securities acquired
directly from Huron or its Affiliates) representing 40% or more of the combined
voting power of Huron’s then outstanding securities; or

(ii) there is consummated a merger or consolidation of Huron or any

direct or indirect subsidiary of Huron with any Person, other than (A) a merger
or consolidation which would result in the voting securities of Huron
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of Huron or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, (B) a
merger or consolidation effected to implement a recapitalization of Huron (or
similar transaction) after which no Person other than existing security holders
is or becomes the Beneficial Owner, directly or indirectly, of securities of
Huron (not including in the amount Beneficially Owned by such Person any common
stock or voting securities acquired directly from Huron or its Affiliates)
representing 50% or more of the combined voting power of Huron’s then
outstanding securities, or (C) a merger or consolidation of a subsidiary of
Huron that does not represent a sale of all or substantially all of the assets
of Huron; or

(iii) the shareholders of Huron approve a plan of complete liquidation

or dissolution of Huron (except for a plan of liquidation or dissolution
effected to implement a recapitalization of Huron addressed in (ii) above); or

(iv) there is consummated an agreement for the sale or disposition of

all or substantially all of the assets of Huron to a Person, other than a sale
or disposition by Huron of all or substantially all of the assets of Huron to an
entity at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Huron.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Huron immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Huron immediately
following such transaction or series of transactions.

For purposes of this Change of Control definition, (I) “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act, (II) “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time, (III) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (w)Huron or any of Huron’s direct or indirect
subsidiaries, (x) a trustee or other fiduciary holding securities under an
employee benefit plan of Huron or any of its Affiliates, (y) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(z) a corporation owned, directly or indirectly, by the stockholders of Huron in
substantially the same proportions as their ownership of stock of Huron and (IV)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(g) For purposes of this Section 5.5 (and distinguished from “Good Reason”

provided under certain other circumstances under this Agreement), the term “CoC
Good Reason” means the occurrence of any of the following within the twenty-four
(24) month period following a Change of Control (or prior to a Change of Control
in connection with a Qualifying Termination) without the express written consent
of Executive:

(i) any material breach by the Company of this Agreement;

(ii) any material adverse change in the status, responsibilities or position of
Executive;

(iii) any material reduction in Base Salary or Target Bonus, other than in
connection with an across-the-board reduction in Base Salaries applicable in
like proportions to all similarly-situated executives of the Company and any
direct or indirect parent of the Company;

(iv) assignment of duties to Executive that are materially inconsistent with
Executive’s position and responsibilities described in this Agreement; and

(v) requiring Executive to be principally based at any office or location more
than seventy five (75) miles from the current offices of the Company in Chicago,
IL.

The foregoing to the contrary notwithstanding, if Huron is acquired as a
subsidiary or division of a reporting company pursuant to Section 13 and Section
15(d) of the Securities Exchange Act of 1934, the fact that Executive is not
named as General Counsel of the reporting company following the Change of
Control shall not constitute CoC Good Reason.

Notwithstanding the foregoing provisions of this paragraph (g), Executive’s

termination of employment shall be considered to be on account of CoC Good
Reason only if (A) an event or condition occurs which satisfies the foregoing
provisions of this Section 5.5(g), (B) Executive provides the Company with
written notice pursuant to Section 10.5 that she intends to resign for CoC Good
Reason and such written notice includes (I) a designation of at least one of
Section 5.5(g)(i)-(v) (the “Designated Sections”) which Executive believes is
the basis for CoC Good Reason and (II) specifically describes the events or
conditions Executive is relying upon to satisfy the requirements of the
Designated Sections, (C) as of the thirtieth (30th) day following the Company’s
receipt of such notice from Executive, such events or conditions have not been
corrected in all material respects, and (D) Executive resigns her employment
within sixty (60) days after the date on which Executive first has actual
knowledge of the occurrence of the events or conditions upon which Executive
relies upon to satisfy any of the Designated Sections.

5.6 General Release. Executive acknowledges and agrees that Executive’s

right to receive severance pay and other benefits (including post-termination
equity vesting) pursuant to Section 5.2 and 5.5 of this Agreement (collectively,
the “Severance Benefits”) is contingent upon Executive’s compliance with the
covenants, representations, warranties and
agreements set forth in Section 6 of this Agreement and, except for those
payments and benefits required to be made or provided by law or pursuant to the
express terms of a benefit plan (and other than those benefits to be provided
upon death), such Severance Benefits shall be conditioned upon Executive’s
execution and acceptance of the terms and conditions of, and the effectiveness
of, a general release in the standard form used by the Company at the time of
Executive’s termination of employment. (the “Release”); provided, however, that
such Release shall not require Executive to relinquish any rights or claims that
(a) arise after her execution of the Release, (b) relate to indemnification or
liability insurance pursuant to the Company’s insurance plans, bylaws or
applicable law, or (c) cannot be waived by law. If Executive fails to comply
with the covenants set forth in Section 6 or if Executive fails to execute the
Release or revokes the Release during the seven (7)-day period following her
execution of the Release, then
Executive shall not be entitled to any Severance Benefits. The Company shall
provide Executive with the Release within five (5) days following her
termination of employment (or, in the case of any benefits relating to a
Qualifying Termination occurring prior to a Change of Control, within five
(5) days following the Change of Control). Executive shall be entitled to any
such Severance Benefits only if the Release has been executed, is effective and
the applicable revocation period has expired no later than the date as of which
such Severance Benefits are to be paid (or provided) pursuant to this Agreement
and if such requirements are not satisfied, Executive shall not be entitled to
any such Severance Benefits.

6. Restrictive Covenants and Agreements.

6.1 Executive’s Acknowledgment. Executive agrees and acknowledges that

in order to assure the Company that it will retain its value and that of the
Business as a going concern, it is necessary that Executive not utilize special
knowledge of the Business and its relationships with customers to compete with
the Company. Executive further acknowledges that:

(a) the Company is and will be engaged in the Business during the Employment
Period and thereafter;

(b) Executive will occupy a position of trust and confidence with the Company,
and during the Employment Period, Executive will become familiar with the
Company’s trade secrets and with other proprietary and Confidential Information
concerning the Company and the Business;

(c) the agreements and covenants contained in this Section 6 and Sections 7,

8 and 9 are essential to protect the Company and the confidentiality of its
Confidential Information (defined below) and near permanent client relationships
as well as goodwill of the Business and compliance with such agreements and
covenants will not impair Executive’s ability to procure subsequent and
comparable employment; and

(d) Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.

6.2 Confidential Information. As used in this Section 6, “Confidential

Information” shall mean the Company’s trade secrets and other non-public
information relating to the Company or the Business, including, without
limitation, information relating to financial statements, customer identities,
potential customers, employees, suppliers, acquisition targets, servicing
methods, equipment, programs, strategies and information, analyses, marketing
plans and strategies, profit margins and other information developed or used by
the Company in connection with the Business that is not known generally to the
public or the industry and that gives the Company an advantage in the
marketplace. Confidential Information shall not include any information that is
in the public domain or becomes known in the public domain through no wrongful
act on the part of Executive. Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the Business or the Company or other forms of
Confidential Information which Executive may then possess or have under
Executive’s control.

6.3 Non-Disclosure. Executive agrees that during employment with the

Company and thereafter, Executive shall not reveal to any competitor or other
person or entity (other than current employees of the Company) any Confidential
Information regarding Clients (as defined herein) that Executive obtains while
performing services for the Company. Executive further agrees that Executive
will not use or disclose any Confidential Information of the Company, other than
in connection with Executive’s work for the Company, until such information
becomes generally known in the industry through no fault of Executive.

6.4 Non-Solicitation of Clients. Executive acknowledges that Executive will

learn and develop Confidential Information relating to the Company’s Clients and
relating to the Company’s servicing of those Clients. Executive recognizes that
the Company’s relationships with its Clients are extremely valuable to it and
that the protection of the Company’s relationships with its Clients is
essential.

Accordingly, and in consideration of the Company’s employment of Executive and
the various benefits and payments provided in conjunction therewith, Executive
agrees that during the Employment Period and for the longer period (“Restricted
Period”) thereafter of (i) the period for which Executive is entitled to receive
severance payments under Section 5.2(a)(i) or, if applicable,
Section 5.5(a)(ii), or (ii) twelve (12) months following termination of
Executive’s employment with the Company for any reason, Executive will not,
whether or not Executive is then self-employed or employed by another, directly
or through another, provide services that are the same or similar to those
services offered for sale and/or under any stage of development by the Company
at the time of Executive’s termination, to any Client of the Company whom
Executive:

(a) obtained as a Client for the Company; or

(b) consulted with, provided services for, or supervised the provision of

services for during the twelve (12) month period immediately preceding
termination of

Executive’s employment; or

(c) submitted or assisted in the submission of a proposal for the provision of

services during the six (6) month period immediately preceding termination of

Executive’s employment.

“Client” shall mean those persons or firms for whom the Company has either
directly or indirectly provided services within the twenty-four (24)-month
period immediately preceding termination of Executive’s employment and therefore
includes both the referral source or entity that consults with the Company and
the entity to which the consultation related. “Client” also includes those
persons or firms to whom Executive has submitted a proposal (or assisted in the
submission of a proposal) to perform services during the six (6) month period
immediately preceding termination of Executive’s employment. For the avoidance
of doubt, for purposes of determining the Restricted Period, the period for
which Executive is entitled to receive severance payments shall be determined
based on the period of Base Salary that is to be paid to Executive as severance
payments, regardless of the period over which the severance pay is actually
paid.

6.5 Non-Interference with Relationships. Executive shall not at any time

during the Restricted Period directly or indirectly solicit, induce or encourage
(a) any executive or employee or other personnel (including contractors) of the
Company, or (b) any customer, Client, supplier, lender, professional advisor or
other business relation of the Company to leave, alter or cease his/her/its
relationship with the Company, for any reason whatsoever. Executive shall not
hire or assist in the hiring of any executive or employee or other personnel
(including contractors) of the Company for that same time period, whether or not
Executive is then self-employed or employed by another business. Executive shall
not at any time directly or indirectly
make disparaging remarks about the Company.

6.6 Modification. If any court of competent jurisdiction shall at any time

deem that the term of any Restrictive Covenant is too lengthy, or the scope or
subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties agree that provisions of Sections 6.3, 6.4 and 6.5
shall be amended to the minimum extent necessary such that the provision is
enforceable or permissible by such applicable law and be enforced as amended.

6.7 Representations and Warranties. Executive has made full disclosure to the

Company concerning the existence of, and delivered copies of any documents
relating to, any contractual arrangement (including, but not limited to, any
non-compete or non-solicitation agreement) that Executive has with any current
or former employer which agreement purports to be in effect as of the Effective
Date or the dates of Executive’s intended employment with the Company (other
than the Prior Agreement). Executive represents, warrants and covenants to the
Company that (a) Executive is not a party to or bound by any employment
agreement, noncompete, nonsolicitation (of customers or employees),
nondisturbance (of customers, employees or vendors), or confidentiality
agreement with any previous employer or any other person or entity that would be
violated by Executive’s acceptance of this position or which would interfere in
any material respect with the performance of Executive’s duties with the
Company, (b) that Executive will not use any confidential information or trade
secrets of any person or party other than the Company in connection with the
performance of Executive’s duties with the Company, (c) that Executive will not
at any time breach (or threaten to breach) any such agreement with any such
previous employer or any other person or entity during Executive’s employment
with the Company and (d) Executive shall not at any time enter into any
modification of any forgoing such agreement or any new agreement with, waive any
rights of Executive under any agreement with, or acknowledge any amounts due
from Executive to, Executive’s previous employer without first obtaining the
prior written consent of the Company in its sole discretion. Executive shall
hereafter immediately disclose to the Company any knowledge of Executive of a
possible or potential violation of any forgoing such agreement occurring at any
time.

7. Ownership of Intellectual Property. All intellectual property, ideas,
inventions,

writings, software and Confidential Information created or conceived by
Executive alone or with others while employed with the Company that relate to
the Company’s business or clients or work assigned to Executive by the Company
(collectively, “Materials”) constitute “work made for hire” and are the
exclusive property of the Company. If for any reason any Materials cannot
legally constitute a “work made for hire,” then this Agreement shall operate as
an irrevocable assignment and agreement to assign to the Company all right,
title and interest in such Materials. Executive will promptly disclose to the
Company in writing all Materials developed during her employment with the
Company, and Executive will execute such documents as may be necessary to
evidence her assignment(s) of all right, title and interest in Materials to the
Company. If Executive claims ownership in any intellectual property, ideas or
inventions that predate her employment with the Company, then Executive will
disclose such claims in writing to the Company’s Human Resources Department
before commencing any work for the Company.

8. Effect on Termination. If, for any reason, this Agreement shall terminate or

Executive’s employment with the Company shall terminate, then, notwithstanding
such termination, those provisions contained in this Section 8 and Sections 6,
7, 9 and 10 hereof shall survive and thereafter remain in full force and effect.

9. Remedies.

9.1 Non-Exclusive Remedy for Restrictive Covenants. Executive

acknowledges and agrees that the covenants set forth in Sections 6.3, 6.4, and
6.5 of this Agreement (collectively, the “Restrictive Covenants”) are reasonable
and necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by Executive of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages or
the posting of bond. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.

9.2 Arbitration. Except as set forth in Section 9.1, any controversy or claim

arising out of or related to (i) this Agreement, (ii) the breach thereof,
(iii) Executive’s employment with the Company or the termination of such
employment, or (iv) Employment Discrimination, shall be settled by arbitration
in Chicago, Illinois before a single arbitrator administered by the American
Arbitration Association (“AAA”) under its National Rules for the Resolution of
Employment Disputes, amended and restated effective as of January 1, 2004 (the
"Employment Rules”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
Rule R-34 of the AAA’s Commercial Arbitration Rules amended and restated
effective as of September 1, 2007 (instead of Rule 27 of the Employment Rules)
shall apply to interim measures. References herein to any arbitration rule(s)
shall be construed as referring to such rule(s) as amended or renumbered from
time to time and to any successor rules. References to the AAA include any
successor organization. “Employment Discrimination” means any discrimination
against or harassment of Executive in connection with Executive’s employment
with the Company or the termination of such employment, including any
discrimination or harassment prohibited under federal, state or local statute or
other applicable law, including the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disability Act, or any
similar federal, state or local statute.

9.3 Prevailing Party. In any lawsuit, arbitration or other proceeding arising

from this Agreement, the non-prevailing party shall pay the reasonable
attorneys’ fees, expert fees and other reasonable costs and expenses of the
prevailing party.

10. Miscellaneous.

10.1 Assignment. Executive may not assign any of Executive’s rights or

obligations hereunder without the written consent of the Company. The Company
may assign this Agreement without the consent of Executive. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In connection with a Change of Control, the Company
shall cause a successor to the Company to explicitly assume and agree to be
bound by this Agreement and any such successor shall explicitly assume and agree
to be bound by this Agreement.

10.2 Severability. Whenever possible, each provision of this Agreement shall

be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.

10.3 Counterparts. This Agreement may be executed in multiple counterparts,

each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

10.4 Descriptive Headings; Interpretation. The descriptive headings in this

Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.

10.5 Notices. All notices, demands or other communications to be given under

or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been duly given if (a) delivered personally to the recipient,
(b) sent to the recipient by reputable express courier service (charges prepaid)
or mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, or (c) transmitted by telecopy to the recipient
with a confirmation copy to follow the next day to be delivered by overnight
carrier. Such notices, demands and other communications shall be sent to the
addresses indicated below:

      To the Company:  
Huron Consulting Group Inc.
550 West Van Buren Street
Chicago, IL 60607
Attention: Patricia Olsen
Facsimile: (312) 583-8701
To Executive:  
Diane E. Ratekin

611 N Taylor Avenue

Oak Park, IL 60302

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. The date in which such notice shall be deemed given shall be (w) the date
of receipt if personally delivered, (x) three (3) business days after the date
of mailing if sent by certified or registered mail, (y) one business day after
the date of delivery to the overnight courier if sent by overnight courier or
(z) the next business day after the date of transmittal by telecopy.

10.6 Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the

Preamble hereto are hereby incorporated and made part of this Agreement.

10.7 Taxes. All compensation payable to Executive from the Company shall be

subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.

10.8 Entire Agreement. Except as otherwise expressly set forth herein, this

Agreement sets forth the entire understanding of the parties, and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof, including the Prior Agreement, as amended.

10.9 Governing Law. This Agreement shall be construed and enforced in

accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to provisions thereof regarding
conflict of laws.

10.10 No Strict Construction. The language used in this Agreement will be

deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.

10.11 Amendment and Waivers. Any provisions of this Agreement may be

amended or waived only with the prior written consent of the Company and
Executive.

10.12 Additional Section 409A Provisions. Notwithstanding any provision

contained in this Agreement to the contrary, if (a) any payment hereunder is
subject to Section 409A of the Code, (b) such payment is to be paid on account
of Executive’s separation from service (within the meaning of Section 409A of
the Code) and (c) Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Code), then such payment shall be delayed, if
necessary, until the first day of the seventh month following Executive’s
separation from service (or, if later, the date on which such payment is
otherwise to be paid under this Agreement). With respect to any payments
hereunder that are subject to Section 409A of the Code and that are payable on
account of a separation from service, the determination of whether Executive has
had a separation from service shall be determined in accordance with
Section 409A of the Code. It is the intention of both the Company and Executive
that the benefits and rights to which Executive could be entitled in connection
with termination of employment comply with Section 409A of the Code and the
Treasury Regulations and other guidance promulgated or issued thereunder, and
the provisions of this Agreement shall be construed in a manner consistent with
that intention. If Executive or the Company believes, at any time, that any such
benefit or right does not so comply, it shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Executive and on the Company). Neither the
Company nor Executive, individually or in combination, may accelerate any
payment or benefit that is subject to Section 409A of the Code, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

2

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the

dates written below.

COMPANY:

HURON CONSULTING GROUP INC.

By: /s/ James H. Roth
Its: CEO
Date: March 17, 2011

Diane E. Ratekin

/s/ Diane E. Ratekin

Diane E. Ratekin
(print name)

March 17, 2011
Date

3